MATTHIAS, J.
1. Upon the trial of one accused of killing another purposely and of deliberate and premeditated malice, no prejudicial error was committed by the trial court
1. Upon the trial of one accused of killing another purposely and of deliberate and premeditated malice, no prejudicial error was committed by the trial court by reading to the jury in the course of the general charge, all of Section 12400, General Code, defining murder in the first degree, where it appears that the' consideration of the jury was expressly limited by the instructions of the court to the particular charge made by the indictment.
2. Where, upon such trial, the court instructs the jury that if they find the defendants guilty of murder in the first degree, as charged in the indictment, they may recommend mercy, but does not instruct the jury as to the effect of such recommendation, such omission is not prejudicial error, warranting the reversal of the verdict of guilty and the judgment of the trial court based thereon.
Judgment reversed.
Marshall, C. J., Wanamaker, Robinson, Jones, Day and Allen, JJ., concur.